DETAILED ACTION
The present application, filed on (5/1/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-11) were examined in a Non-Final on 6/7/2022.  This office action is in response to Applicants submission of 9/7/2022. Clams 1 and 7 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140179111) in view of Sui et al (US 20100224322) and supplemented by Kang et al (US 20050127192) or  Melvin et al (US 6306246)
Liu et al disclose a substrate processing chamber (Fig 2A);
3a remote plasma region, configured to 4receive a fluorine-containing precursor and form a remote plasma (215 and Abstract);  
6a remote plasma power supply configured to apply a remote plasma power to the 7remote plasma region and configured to form the remote plasma (240 and para [0043]);  
8a substrate processing region (233); 
9a showerhead disposed between the remote plasma region and the substrate 10processing region, wherein the substrate processing region is fluidly coupled to the remote 11plasma region by through-holes in the showerhead (225);
12a pedestal configured to support a substrate (265);  
13a flange attached to the substrate processing chamber, wherein the flange forms a 14vacuum seal with the substrate processing chamber (The flange is visible facing the local plasma in Fig 2A but not numbered); flange will form a vacuum seal at the position where it is disposed for vacuum integrity.
Regarding claim 2 Liu et al disclose that in some instances little or no plasma may be present in local plasma region [0047]. Liu et al teach that substrate may not contact plasma for some processes [0050].
Liu et al do not disclose 15a viewport attached to the flange forming a vacuum seal with the flange, wherein 16the viewport is optically transmissive in a near infrared spectrum; and  17an optical emission spectrometer configured to receive optical radiation after the 18optical radiation passes through the viewport, wherein the optical emission spectrometer is 19disposed on an exterior of the viewport and the optical radiation originates from above the 20substrate.
Regarding claims 1 and 7, Sui et al disclose 15a viewport (134) and  17an optical emission spectrometer configured to receive optical radiation after the 18optical radiation passes through the viewport, wherein the optical emission spectrometer is 19disposed on an exterior of the viewport and the optical radiation originates from above the 20substrate (138). 
Regarding the amendment about the location of flange, the flange is on the chamber wall and the view port would therefore be on the flange. This arrangement would be common. However, for example Kang et al disclose view port in Fig 4 where the flange 308 is attached to the chamber wall (52) and the view port 314 is attached to the flange 308. 
Also, Melvin et al  disclose view port in Fig 2 where the flange 110 is attached to the chamber wall (100) and the view port 108 is attached to the flange 110. 
Regarding claims 3 and 8 fiber optic cable for transmission of signals is disclosed (210).
Regarding claims 4-6 and 9-11, Sui et al disclose first and second electrode (131 A and 131B) to generate plasma near the view port which would be useful when there is no local plasma. The electrodes could also be outside as shown in Fig 4a and 4B.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have an arrangement of optical emission spectrometer as taught by Sui et al in the apparatus of Liu et al so as to be able to monitor process or detect endpoint even when plasma may not be available near the substrate.

Response to Amendment and arguments
	Applicants arguments are related to recent amendments and have been addressed in the instant office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al (US 20160086816) discloses a similar apparatus with remote plasma and local plasma. Further Oliver Ansell (US 20100230049) discloses an optical emission spectrometer with electrode outside the viewport. Also, John C Moran (US 5986747) discloses similar OES.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716